        Case 2:20-cv-00966-NR Document 13 Filed 07/07/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR
PRESIDENT, INC., et al.,
                       Plaintiffs,
                                               2:20-cv-966-NR
             v.

KATHY BOOCKVAR, et al.,
                  Defendants

                         ENTRY OF APPEARANCE

TO THE CLERK OF COURT:
      Kindly enter my appearance as counsel for Defendant Kathy Boockvar,

Secretary of State for the Commonwealth of Pennsylvania.

                                     Respectfully submitted,

Date: July 7, 2020             By: /s/ Kenneth L. Joel
                                   Kenneth L. Joel
                                   Deputy General Counsel
                                   Attorney ID No. 72370
                                   GOVERNOR’S OFFICE OF GENERAL COUNSEL
                                   333 Market Street, 17th Floor
                                   Harrisburg, PA 17101
                                   Tel: (717) 783-6563
                                   Fax: (717) 787-1788
                                   Email: kennjoel@pa.gov
        Case 2:20-cv-00966-NR Document 13 Filed 07/07/20 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I, Kenneth L. Joel, certify that on July 7, 2020, I served the foregoing Entry

of Appearance by Notice of Docket Activity sent automatically by CM/ECF on the

following counsel who are registered as CM/ECF filing users who have consented

to accepting electronic service through CM/ECF:


   Ronald L. Hicks, Jr.
   Jeremy A. Mercer
   Porter Wright Morris & Arthur LLP
   6 PPG Place, Third Floor
   Pittsburgh, PA 15222
   412-235-1476
   rhicks@porterwright.com
   jmercer@porterwright.com
   Counsel for Plaintiff

   Matthew Earl Morgan
   Elections LLC
   1000 Main Ave, SW
   Ste 4th Floor
   Washington, DC 20024
   317-554-7997
   Matthew.morgan@electionlawllc.com


Date: July 7, 2020                           /s/ Kenneth L. Joel
                                             Kenneth L. Joel
                                             Deputy General Counsel
                                             Attorney ID No. 72370
